DETAILED ACTION
In application filed on 03/19/2020, Claims 1-20 are pending. Claims 8-16 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Claims 8-16 in the reply filed on 11/07/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over by De Lange (US20180250671A1).

Regarding Claim 8, De Lange teaches a microchannel structure (Para 0051, referred to as the device for analyzing liquid samples having a capture probe) loaded with a bead having a particle size (Para 0051-0052, referred to as a particle having a maximal diameter…), comprising 
a structure body  (See Fig.18B, ref. 1, referred to as device having a structure body) for passing a sample through the microchannel structure  (Para 0051, referred to as the device for analyzing liquid samples having a capture probe)  to have a test or a treatment (Para 0051,… device for analyzing liquid samples…) , wherein the structure body comprises: 
a sample entrance (Fig. 18A/B, ref, 218, referred to as inlet part) having a first aperture (Fig. 18A/B, ref, 211, 212, the inlet channels comprise first openings)  to allow the sample passing therethrough (Para 0024, …such that liquid samples are loadable into the inlet channels by means of the first openings); 
a resistance-increasing section (See Annotated Fig. 18A; Annotated Fig. 16) connected (See Fig. 18A/B for the connection) with the sample entrance (Fig. 18, ref, 218, referred to as inlet part), and having a second aperture (Fig. 18A/B, refs. 213 and 220) being smaller (See Fig. 18A/B for the smaller size) with the sample entrance (Fig. 18, ref, 218, referred to as inlet part) than the first aperture (Fig. 18, ref, 211, 212, the inlet channels comprise first openings); 
a detecting section (Para 0324, Fig. 17, referred to as of a part of a device 1 for analysis of liquid samples) having a first end and a second end (See Annotated Fig. 17) for testing or treating the sample (Para 0324, … for analysis of liquid samples), wherein the first end (See Annotated Fig. 17) connects (See the arrangement of Annotated Figs. 16  and 17 for connection) with the resistance-increasing section  (See Annotated Fig. 18A; Annotated Fig. 16); and 
a bead mooring structure (Para 0173, referred to as capture probe) close to the second end (See Annotated Fig. 17)  for mooring the bead in the detecting section (Para 0173, …the device for analyzing liquid samples comprises at least one capture probe to a specific ligand, wherein the capture probe is directly attached to the test site; Para 0174, …the capture probe is attached to a carrier, particularly a particle).

De Lange does not necessarily teach that a bead mooring structure  is coupled to the second end. 
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits associated with the bead mooring structure being coupled to the second end. Please see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a structural disposition of the bead mooring structure being coupled to the second end, to provide the desired optimal performance. 

    PNG
    media_image1.png
    789
    818
    media_image1.png
    Greyscale

De Lange, Annotated Figs. 18A and 18B



    PNG
    media_image2.png
    745
    847
    media_image2.png
    Greyscale


De Lange, Annotated Figs. 16 and Fig. 17

Regarding Claim 9, De Lange teaches the microchannel structure as claimed in Claim 8, wherein the detecting section  (Para 0324, Fig. 17, referred to as of a part of a device 1 for analysis of liquid samples) further includes a main detecting section (Fig. 17, refs. 111 and 112, referred to as test sites of the sample layer) having a peripheral wall (See Annotated Fig. 17 for the wall), and at least a portion of the peripheral wall has an uneven structure (See Annotated Fig. 17 for peripheral wall having the uneven structure ) to confront a flow of the sample (See Para 0023…a sample layer comprising a plurality of liquid permeable test sites separated by a liquid impermeable barrier region) to increase a contact chance of the sample with the bead (See Para 0053, … the capture probe is attached to a carrier, particularly a particle with a maximal diameter of 10 μm to 500 μm, which is embedded in the test site and/or sample channel).

Regarding Claim 10, De Lange teaches the microchannel structure as claimed in Claim 9, wherein the confrontation by the uneven structure (See Annotated Fig. 17 for peripheral wall having the uneven structure ) increases a turbulence level of the flow ( See Para 0128… a method of intended use given patentable weight to the extent of effecting the test sites of the sample layer, to be able be able to bind to a reagent). Please see MPEP 2114(II) for further details.

Regarding Claim 11, De Lange teaches the microchannel structure as claimed in Claim 9 (See Claim 9 rejections).  

DeLange does not teach that the uneven structure is at least one of a comb structure, a wave structure, a sawtooth structure and a semi-circular protrusion structure. 
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a change of shape of the uneven structure to effect the determination of the optimal shape and could seek the benefits associated with the microchannel structure having this shape. Please see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV) (B) for further details.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an uneven structure with and optimal shape and geometry that provides the desired optimal performance. 

Regarding Claim 12, De Lange teaches the microchannel structure as claimed in Claim 8, further comprising a slow flow section See Annotated Fig.17) connected with the second end of the detecting section (See Annotated Fig.17) , wherein the slow flow section (See Annotated Fig.17) has a third aperture, and the second end  (See Annotated Fig.17) of the detecting section (Para 0324, Fig. 17, referred to as of a part of a device 1 for analysis of liquid samples) has a fourth aperture (See Annotated Fig.17).

Regarding Claim 13, De Lange teaches the microchannel structure as claimed in Claim 12 (See rejection of Claim 12).  

De Lange does not necessarily teach that the bead mooring structure  is the second end of the detecting section. 
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits associated with the bead mooring structure is the second end of the detecting section. Please see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a structural disposition of the bead mooring structure being the second end of the detecting section, to provide the desired optimal performance. 

Regarding Claim 15, De Lange teaches the microchannel structure as claimed in Claim 12 (See rejections of Claim 12)

De Lange does not teach that the third aperture has a width the same as that of the fourth aperture.
However,  MPEP § 2144.05, Part II, Subpart A holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the fabrication of channels and reservoirs in microfluidics, the selection of optimal experimental conditions including structural geometry and dimension affects the fluidic transport profile in the device. Thus, the width of the third and fourth apertures are result effective variables. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate the microfluidic chips at optimal geometry, to provide the desired optimal performance. 
Regarding Claim 16, De Lange teaches the microchannel structure as claimed in Claim 8, wherein the sample is a body fluid (Para 0057, referred to as cell lysate, a biopsy sample, a derivative of blood, blood itself, saliva, or urine).

.
Allowable Subject Matter
Claim 14 is being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 14, De Lange teaches the microchannel structure as claimed in Claim 13 (see Claim 13 rejections)
However, De Lange does not teach that the bead mooring structure is the second end of the detecting section, the third aperture is smaller than the particle size, and when the bead mooring structure is the slow flow section, the fourth aperture is smaller than the particle size such that the bead is moored in the detecting section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797